DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Pursuant to communications filed on 30 November 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wallace et al (US 2005/0222554 A1, hereinafter Wallace).
Regarding claim 1, Wallace discloses a teleoperated system comprising: 
a master grip (Figures 104-105B & 113, master input device 12; at least as in paragraphs 0212 and 0227-0229); and 
a ratcheting system (Figures 111 & 113, master computer 400) coupled to the master grip (at least as in paragraph 0221 and 0227-0229), the ratcheting system configured to align the master grip with an instrument (Figures 111-113, catheter 90, 420 & catheter tip 416) commanded by the master grip by: 
determining grip rotation values describing an orientation of the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining instrument rotation values describing an orientation of the instrument (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining an orientation error between an orientation of the master grip and the orientation of the instrument based on the grip rotation values and the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein an error between the master input device and instrument is determined); and 
reducing the orientation error by low pass filtering the grip rotation values or the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 2, Wallace further discloses wherein: the grip rotation values comprise a grip rotation matrix; and the instrument rotation values comprise an instrument rotation matrix (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 3, Wallace further discloses wherein the orientation of the instrument is an orientation of a tip of the instrument (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically regarding the catheter tip).
Regarding claim 4, Wallace further discloses wherein the ratcheting system determines a cutoff frequency for the low pass filtering based on the orientation error (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).
Regarding claim 6, Wallace further discloses wherein a cutoff frequency for the low pass filtering of the grip rotation values is a frequency lower than a frequency at which an operator can manipulate the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).
Regarding claim 7, Wallace further discloses wherein the low pass filtering of the grip rotation values introduces a control system error in control of the instrument (Figures 119-124; at least as in paragraphs 0245 and 0257-0263).
Regarding claim 8, Wallace further discloses wherein the ratcheting system bounds the orientation error to a value between zero degrees and 180 degrees inclusive (Figures 119-124; at least as in paragraphs 0245 and 0257-0263).
Regarding claim 9, Wallace further discloses wherein the ratcheting system further: determines a grip orientation by which the master grip is gripped by an operator; and determines the orientation error further based on the grip orientation; wherein the grip orientation is a right-side-up grip orientation or an upside-down grip orientation (Figures 104-105B & 113, master input device 12; at least as in paragraphs 0212, 0227-0229 and 0257-0263, specifically as shown in the referenced figures).
Regarding claim 10, Wallace further discloses wherein when the grip orientation is the upside-down grip orientation, the ratcheting system rotates a relative rotation matrix characterizing the orientation error before determining the orientation error (Figures 104-105B & 113, master input device 12; at least as in paragraphs 0212, 0227-0229 and 0257-0263).
Regarding claim 11, Wallace discloses a method of controlling a teleoperated system, the method comprising: 
determining, by one or more processors of the teleoperated system, grip rotation values describing an orientation of a master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining, by the one or more processors, instrument rotation values describing an orientation of an instrument controlled by the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining, by the one or more processors, an orientation error between an orientation of the master grip and the orientation of the instrument based on the grip rotation values and the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein an error between the master input device and instrument is determined); and 
reducing, by the one or more processors, the orientation error by low pass filtering the grip rotation values or the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 12, Wallace further discloses wherein: the grip rotation values comprise a grip rotation matrix; and the instrument rotation values comprise an instrument rotation matrix (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 13, Wallace discloses the method further comprising determining, by the one or more processors, a cutoff frequency for the low pass filtering based on the orientation error (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).
Regarding claim 15, Wallace further discloses wherein a cutoff frequency for the low pass filtering of the grip orientation values is a frequency lower than a frequency at which an operator can manipulate the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).
Regarding claim 16, Wallace further discloses wherein the low pass filtering of the grip rotation values introduces a control system error in control of the instrument (Figures 119-124; at least as in paragraphs 0245 and 0257-0263).
Regarding claim 17, Wallace discloses a non-transitory computer-readable medium comprising computer-readable code which when executed by one or more processors associated with a teleoperated system are adapted to cause the one or more processors to perform a method comprising: 
determining grip rotation values describing an orientation of a master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining instrument rotation values describing an orientation of an instrument controlled by the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, at least wherein the yaw, pitch and roll are determined for the master input device and instrument); 
determining an orientation error between an orientation of the master grip and the orientation of the instrument based on the grip rotation values and the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein an error between the master input device and instrument is determined); and 
reducing the orientation error by low pass filtering the grip rotation values or the instrument rotation values (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 18, Wallace further discloses wherein: the grip rotation values comprise a grip rotation matrix; and the instrument rotation values comprise an instrument rotation matrix (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, wherein a rotation matrix is utilized to calibrate the control system with the use of a low pass filter).
Regarding claim 19, Wallace further discloses wherein the method further comprises determining a cutoff frequency for the low pass filtering based on the orientation error (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).
Regarding claim 20, Wallace further discloses wherein: the method further comprises determining a cutoff frequency for the low pass filtering of the grip orientation values according to a monotonic penalty profile and the orientation error; or the cutoff frequency for the low pass filtering of the grip orientation values is a frequency lower than a frequency at which an operator may manipulate the master grip (Figures 119-124; at least as in paragraphs 0245 and 0257-0263, specifically at least as in paragraph 0263).  Examiner notes wherein the prior art fails to teach the first part of the limitation including a monotonic penalty profile and the orientation error in determining a cutoff frequency for the low pass filtering of the grip orientation values.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references which are of particular relevance and in the same field of endeavor as the instant invention, and further read on many of the currently provided claim limitations;
US 2008/0114494 A1, issued to Nixon, which is directed towards tool grip calibration for robotic surgery, and further utilizes a low pass filter to calibrate the tool.
US 2002/0128552 A1, issued to Nowlin et al, which is directed towards repositioning and reorientation of a master/slave relationship in minimally invasive telesurgery for calibrating a master input device and instrument/tool arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664